Per Curiam: This appeal is prosecuted from a judgment of the county court of Cook county overruling appellant’s objections and confirming a special assessment against the property of appellant. The only issue was upon the legal objections, and only one of them is involved here. It appears that the record of the first resolution of the board of local improvements in this proceeding refers to the engineer’s estimate in the following language: “The estimate of the cost of such improvement made by the engineer of the board being $887,000, which said estimate is hereby made a part hereof by reference.” No other mention of the estimate is found in any part of the record, the evidence showing that the estimate was filed in the vault used by the board and was open for inspection. It will thus be seen that the question here presented is upon the same legal objection and identical with the question considered in the case of Kilgallen v. City of Chicago, 206 Ill. 557, wherein it is held that a like objection to the one made in this case should have been sustained. That case is conclusive of the question here presented, and the judgment of the county court will be reversed and the cause remanded. Reversed and remanded.